DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it is not within the range of 50 to 150 words in length as stated above.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Furukawa et al (US Pub No 2005/0140379).

    PNG
    media_image1.png
    523
    536
    media_image1.png
    Greyscale

Regarding claim 12, Furukawa et al disclose [see Fig. 1 above] a semiconductor inspection device comprising: a sample stage (stage 109) on which a sample (test piece 118) is placed; an electron optical system (electron gun 101) configured to radiate an electron
beam (electron beam 103) to the sample (118); a measurement probe (probe 106) configured to come into contact with the sample (118); a measurement device (measurement instruments 113) configured to measure an output from the measurement probe (106); a detector (electron detector 104) configured to detect signal electrons emitted by interaction between the electron beam (103) and the sample (118); and an information processing device (computer 114) configured to acquire a measurement value of the output from the measurement probe (106) in response to radiation of the electron beam (103) to the sample (118), wherein the electron optical system (101) scans the sample two-dimensionally according to a first imaging condition, and the information processing device (114) creates an SEM image from a signal detected by the detector (104) and sets virtual coordinates based on the SEM image [see paragraphs [0022]-[0042] and [0050] for details], the electron optical system (101) scans the sample (118)
two-dimensionally according to a second imaging condition, and the information processing device (114) creates an electrical characteristic map image based on the measurement value of the output from the measurement probe (105) measured by the measurement device (113) [see paragraph [0051] for details], and the information processing device (114) specifies a position designated by the virtual coordinates on the electrical characteristic map image by performing coordinate conversion on the virtual coordinates based on the first imaging condition and the second imaging condition [see paragraph [0056] for details].
Regarding claim 13, Furukawa et al disclose wherein the information processing device (114) determines a pixel value of the electrical characteristic map image based on the measurement value of the output from the measurement probe (105) in response to the radiation of the electron beam (103) to a position corresponding to a pixel of the electrical characteristic map image [see paragraphs [0047]-[0051] for details].
Regarding claim 14, Furukawa et al disclose an electron beam (103) configured to output a signal indicating an absorbed current amount at an irradiation position of the electron beam (103) based on the output from the measurement probe (106) in response to the radiation of the electron beam (103), wherein the electron optical system (101) scans the sample two-dimensionally according to a third imaging condition, and by creating an EBAC image from the signal output from the EBAC control device and performing coordinate conversion on the virtual coordinates based on the first imaging condition and the third imaging condition, the information processing device converts a position on the EBAC image into a position on the virtual coordinates.
Regarding claim 15, Furukawa et al disclose wherein the measurement value of the output from the measurement probe (106) measured by the measurement device (113) is a voltage value or a current value [see paragraph [0033] for details].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furukawa et al (2005/0140379) in view of Miyao et al (JP 2004146802).
Regarding claim 16, Furukawa et al disclose [see Fig. 1 above] a semiconductor inspection device comprising: a sample stage (stage 109) on which a sample (test piece 118) is placed; an electron optical system (electron gun 101) configured to radiate an electron beam (electron beam 103) to the sample (118). However, the prior art does not disclose the measurement value of the output from the measurement probe measured by the measurement device is a pulse response characteristic. Miyao et al disclose a sample stage (plate 7) on which a sample (sample 3) is placed; an electron optical system (electron optical system 2) configured to radiate an electron beam to the sample (3) wherein the measurement value of the output from the measurement probe measured by the measurement device is a pulse response characteristic. Further, Miyao et al teaches that the addition of electron optical system as claimed is advantageous because measuring a pulse response characteristic (rise time t1) in response to the irradiation of a pulse electron beam in order to measure permittivity of a sample. It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the apparatus of Furukawa et al by adding electron optical system as taught by Miyao et al in order to measure permittivity of a sample during testing.
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furukawa et al (2005/0140379) in view of Miyao et al (JP 2004146802) as applied to claim16 above, and further in view of Norimatsu (2011/0215812).
	Regarding claim 17, Furukawa et al disclose  an electron beam absorbed current (EBAC) control device configured to output a signal indicating an absorbed current amount at an irradiation position of the pulse electron beam (103), in synchronization with the pulse electron beam (103), based on an output from the measurement probe in response to radiation of the pulse electron beam. However, the prior arts do not disclose the electron optical system as claimed. Norimatsu discloses a semiconductor inspection device comprising a measurement probe (probe needle 106) configured to come into contact with a sample (semiconductor device 107); electron optical system (electron gun 101) configured to radiate an electron beam (electron beam 103) to said sample (107); the electron optical system (101) scans the sample (107) two-dimensionally according to a fourth imaging condition, and by creating a dynamic EBAC image from the signal output from the EBAC control device and performing coordinate conversion on the virtual coordinates based on the first imaging condition and the fourth imaging condition, the information processing device (computer 109) converts a position on the dynamic EBAC image into a position on the virtual coordinates [see paragraphs [0028]-[0060] for details]. Further, Norimatsu teaches that the addition of the electron optical system is advantageous because the current images on both sides of the high resistance open portion can be uncontinuously varied during testing. It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the apparatus of Furukawa et al in view of Miyao et al by adding the electron optical system as taught by Norimatsu in order to have current images on both sides of the high resistance open portion can be uncontinuously varied during testing.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for details.
Allowable Subject Matter
Claims 1-11 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  regarding claim 1, the primary reason for the allowance of the claim is due to a semiconductor inspection device comprising, in combination with other limitations, the information processing device sets a timing to start the radiation of the electron beam to the sample and a timing to freeze the radiation of the electron beam, a first measurement period in which the measurement device measures the output from the measurement probe in a state where the electron beam is radiated to the sample, and a second measurement period in which the measurement device measures the output from the measurement probe after the radiation of the electron beam is frozen. Since claims 2-11 depend from claim 1, they also have allowable subject matter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMELE M HOLLINGTON whose telephone number is (571)272-1960. The examiner can normally be reached Mon-Fri 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERMELE M HOLLINGTON/             Primary Examiner, Art Unit 2858